Citation Nr: 0924198	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for pes planus.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for arthritis of the hands.

3.  Whether new and material evidence was received to reopen 
a claim for service connection for residuals of pulmonary 
emboli (claimed as collapsed lung).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had over 26 years active duty service ending with 
his retirement in October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2008 for further development.  


FINDINGS OF FACT

1.  Unappealed RO decisions in June 1981 and September 2000 
denied the Veteran's claim for service connection for pes 
planus.

2.  The evidence received since the September 2000 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  Unappealed RO decisions in June 1981 and December 1999 
denied the Veteran's claim for service connection for 
arthritis, hands.   

4.  The evidence received since the December 1999 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

5.  An unappealed RO decision in June 1981 denied the 
Veteran's claim for service connection for residuals, 
pulmonary emboli.

6.  The evidence received since the June 1981 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1981 and September 2000 rating decisions that 
denied a claim for service connection for pes planus are 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the September 2000 rating 
decision denying service connection for pes planus is not new 
and material; accordingly, the claim has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The June 1981 and December 1999 rating decisions that 
denied a claim for service connection for arthritis, hands 
are final.  38 U.S.C.A. § 7105 (West 2002).  

4.  Evidence received since the December 1999 rating decision 
denying service connection for arthritis, hands, is not new 
and material; accordingly, the claim has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The June 1981 rating decision that denied a claim for 
service connection for residuals, pulmonary emboli is final.  
38 U.S.C.A. § 7105 (West 2002).  

6.  Evidence received since the June 1981 rating decision 
denying service connection for residuals, pulmonary emboli is 
not new and material; accordingly, the claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2003.                                                                  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nevertheless, the Board notes that the RO sent the 
Veteran correspondences dated March 2006 and August 2008 that 
fully complied with Dingess.   

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in July 2004 and December 2006; and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in August 2008.  
It set forth the criteria for entitlement to the benefits 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the August 2008 notice constituted 
adequate notice to the appellant.  The RO subsequently 
readjudicated the claims as evidenced by a supplemental 
statement of the case issued in November 2008.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 which define "new and 
material evidence" provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board observes at this point that although the RO may 
have determined that new and material evidence was received 
to reopen a claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Pes Planus
The Veteran's claim for entitlement to service connection for 
pes planus was originally denied by way of a June 1981 rating 
decision.  The Veteran filed a timely notice of disagreement; 
but failed to file a timely substantive appeal.  As such, the 
decision became final.  The Veteran's claim was denied again 
in September 2000, when the RO found that no new and material 
evidence had been submitted to reopen the claim.  The Veteran 
failed to file a timely notice of disagreement.  
Consequently, the September 2000 rating decision became the 
most recent final denial regarding his claim for entitlement 
to service connection for per planus.  

When the RO denied the claim in September  2000, the evidence 
consisted of the Veteran's service treatment  records; post 
service VA treatment records from the Central Texas Health 
Care System (including VA Medical Centers in Waco, Temple, 
Marlin, and Austin); and records from Darnal Army Community 
Hospital.  The RO has consistently denied the claim on the 
basis that the Veteran had pes planus upon entering service 
in 1954; and the fact that there was no evidence of 
aggravation during service.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

Evidence received since the September 2000 rating decision 
includes additional post-service treatment reports from the 
Texas Veterans Health Care System; and a VA examination 
report dated December 2006.  The December 2006 examiner was 
asked "If foot problems exist, also describe objective 
evidence of pain at rest and on manipulation, rigidity, 
spasm, circulatory disturbance, swelling, callus, loss of 
strength, and whether condition is acquired or congenital."  
After examining the Veteran, the examiner responded, 
"Normal."  

The Board notes that in order to constitute "new and 
material" evidence, the new evidence address the bases for 
the prior denial.  In this case, the new evidence must either 
rebut the Veteran's entrance examination's finding that pes 
planus existed prior to service; or it must reveal that the 
Veteran's pre-existing pes planus was aggravated during 
service.  The Board finds that the evidence fails to address 
either basis for the prior denials.  To the contrary, rather 
than revealing an aggravation of the Veteran's pes planus 
during service, the current records fail to reflect any 
treatment for pes planus; and the Veteran's December 2006 
examination revealed his feet to be normal. 

The Board finds that the Veteran has submitted "new" 
evidence; but that the evidence does not constitute "new and 
material evidence" to reopen his claim for service 
connection for pes planus.  

Arthritis (hands)
The Veteran's claim for entitlement to service connection for 
arthritis (multiple joints) was originally denied by way of a 
June 1981 rating decision.  The Veteran filed a timely notice 
of disagreement, but failed to file a timely substantive 
appeal.  As such, the decision became final.  The Veteran's 
claim was denied again in December 1999, when the RO found 
that no new and material evidence had been submitted to 
reopen the claim.  The Veteran failed to file a timely notice 
of disagreement.  Consequently, the December 1999 rating 
decision became the most recent final denial regarding his 
claim for entitlement to service connection for arthritis.  

When the RO denied the claim in December 1999, the evidence 
consisted of the Veteran's service treatment  records; post 
service VA treatment records from the Central Texas Health 
Care System (including VA Medical Centers in Waco, Temple, 
Marlin, and Austin); and VA examinations dated November 1999.  
The RO has consistently denied the claim on the basis that 
there is no evidence of arthritis of the hands during service 
or within one year of discharge from service.  

Evidence received since the December 1999 rating decision 
includes additional post-service treatment reports from the 
Texas Veterans Health Care System; and a VA examination 
report dated July 2004 in which the Veteran was diagnosed 
with a history of right hand injury in the distant past with 
residuals.  There was no x-ray evidence of arthritis.  At the 
examination, the Veteran reported that he had intermittent 
symptoms since the 1960s; but that he could not recall any 
specific injuries.  He did acknowledge that in 1975, he was 
involved in a motor vehicle accident in which his hands 
impacted a handle on the front seat of the car.    

The Board notes that in order to constitute "new and 
material" evidence, the new evidence address the basis for 
the prior denial.  In this case, the new evidence must show 
that arthritis of the hands occurred during service or within 
one year of service.  The Board finds that the evidence fails 
to address the basis for the prior denials.  To the contrary, 
the new evidence reflects that even as late as July 2004, 
there was still no x-ray evidence of arthritis.  Though the 
Veteran has been diagnosed with a right hand injury, there 
continues to be no medical evidence that his disability is 
related to military service.  

The Board finds that the Veteran has submitted "new" 
evidence; but that the evidence does not constitute "new and 
material evidence" to reopen his claim for service 
connection for arthritis.  

Pulmonary emboli (claimed as collapsed lung)
The Veteran's claim for entitlement to service connection for 
residuals of pulmonary emboli was originally denied by way of 
a June 1981 rating decision.  The Veteran filed a timely 
notice of disagreement, but failed to file a timely 
substantive appeal.  As such, the decision became final.  

When the RO denied the claim in June 1981, the evidence 
consisted of the Veteran's service treatment records and a 
March 1981 VA examination report.  Respiratory examination 
was clear to percussion and auscultation.  He was diagnosed 
with pulmonary emboli, historical with no residuals. No lung 
condition was found.  The RO denied the claim on the basis 
that the pulmonary emboli incurred in service did not leave 
the Veteran with any residual disability.  

Evidence received since the June 1981 rating decision 
includes additional post-service treatment reports from the 
Texas Veterans Health Care System; an outpatient VA 
examination report dated October 2001 in which the Veterans 
lungs were found to be clear; and a VA examination report 
dated December 2006.  The December 2006 examination report 
reflects that the Veteran's chest was clear to auscultation 
bilaterally.  There was no wheezing, rales, or rhonchi.  The 
Veteran was not diagnosed with any residuals of pulmonary 
emboli.  

The Board notes that in order to constitute "new and 
material" evidence, the new evidence address the basis for 
the prior denial.  In this case, the new evidence must show 
that the Veteran continues to suffer from residuals of 
pulmonary emboli that were noted in service.  The Board finds 
that the evidence fails to address the basis for the prior 
denials.  The new evidence reflects that no disability was 
noted upon October 2001 and December 2006 examinations.  

The Board finds that the Veteran has submitted "new" 
evidence; but that the evidence does not constitute "new and 
material evidence" to reopen his claim for service 
connection for residuals of pulmonary emboli.  


ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


